Citation Nr: 0014806	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fracture, left thumb, with diminution of range of motion, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
chip fracture, left elbow, with limitation of motion, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
October 1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1994, by the Providence, Rhode Island Regional Office 
(RO), which denied the veteran's claims of entitlement to 
increased ratings for his service-connected left thumb and 
left elbow disorders.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
June 1995.  A transcript of the hearing is of record.  The 
appeal was received at the Board in May 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in May 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of a left thumb 
fracture are currently manifested by poor grip strength, 
swelling, severe instability of the thumb, constant left 
thumb pain, painful motion of the thumb, and X-ray evidence 
of severe degenerative changes in MCP joint of the left 
thumb.  



3.  The degree of impairment of the veteran's left thumb is 
compatible with unfavorable ankylosis.  

4.  A preponderance of the evidence shows that the service-
connected left elbow fracture residuals do not cause 
limitation of forearm flexion to 90 degrees or limitation of 
forearm extension to 75 degrees, or concurrent limitation of 
forearm flexion and extension to 100 and 45 degrees, 
respectively, even when accounting for functional impairment 
due to pain or other pathology.  


CONCLUSIONS OF LAW

1.  Granting the benefit of the doubt to the veteran, the 
Board holds that the criteria for a disability rating of 20 
percent, and no more, for status post fracture of the left 
thumb have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and Part 
4, Diagnostic Code 5224 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of chip fracture of the left elbow with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5206, 5207 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, we find that he has presented claims which 
are plausible under the law.  A claim that a service-
connected condition has become more severe is well grounded 
where the veteran asserts that a higher rating is justified 
due to the increase in severity.  See Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  The Board is also satisfied that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained, and that no 
further assistance is required to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107(a).  

I.  Factual background

The record reflects that the veteran entered active duty in 
August 1941.  The service medical records indicate that he 
was seen at a clinic in August 1945, at which time it was 
noted that had he injured his left thumb (metacarpal region) 
on July 14, 1945, when he grabbed another man by the collar 
and his thumb was caught in the man's collar; swelling had 
started afterward.  It was noted that the swelling gradually 
subsided through the use of hot soaks and liniment massages.  
It was also noted that the pain diminished somewhat, but the 
veteran was still unable to use the thumb without noticing 
pain in the metacarpal region; examination of the thumb 
revealed that the veteran suffered from a sprained thumb.  A 
treatment note dated in October 1945 reported the veteran's 
account that he had injured his left elbow in September 1941 
aboard the NTS Newport RI, and that X-rays had, according to 
him, showed a chip fracture; it was noted that the left elbow 
had given the veteran considerable trouble since then.  

Medical evidence of record in the 1940's reflects clinical 
evaluation of several disabilities, including complaints of 
pain in the left thumb and right elbow.  Following a VA 
compensation examination in May 1947, the examiner indicated 
that the symptoms were of a somatic origin.  The veteran was 
referred for an evaluation in October 1949, with a diagnosis 
of chip bone in the left elbow.  Upon clinical evaluation, it 
was noted that the elbows were asymptomatic.  

Medical evidence of record dated from 1979 through 1981, 
including VA as well as private treatment reports, reflects 
evaluation mainly of a back disorder.  These records are 
negative with respect to any reference regarding the left 
thumb or left elbow.  

Received in July 1991 was the report of a clinical 
evaluation, indicating that the veteran was seen in July 1991 
for complaints of pain in the left elbow, and a loose piece 
of bone moving around in the left elbow since his injury in 
military service.  On examination, there was full motion in 
the left elbow.  There was tenderness upon manipulation of 
the loose bone fragment.  A neurological examination was 
normal.  X-ray study revealed a 1/2 x 11/2 cm separate bony 
fragment attached to the medial end of the olecranon process, 
posteriorly.  

The veteran was afforded a VA compensation examination in 
July 1992, at which time he indicated that he had continued 
to have pain about the left elbow during the years following 
his discharge from military service.  He stated that he 
recently had suffered a stroke, and was required to carry a 
cane; however, he had difficulty holding the cane because of 
the pain in the elbow.  He complained of constant pain in the 
left elbow, for which he took Excedrin, and he had some pain 
on lifting.  On examination, it was noted that the veteran 
had an obvious bony protuberance in the posterior aspect of 
the left elbow.  He had an obvious Dupuytren's contracture in 
the palm of the left hand.  He was able to flex the left 
elbow to 150, extension was limited to 18 degrees (that is, 
he lacked 18 degrees of full extension).  Pronation and 
supination were both 80 degrees; the veteran had some 
tingling of the 5th finger at that time.  He had a bony 
protuberance of the left elbow on the posterior aspect 
measure approximately 11/2 cm by 1 cm, that was extremely 
tender to pressure.
X-ray study showed a bony protuberance which appeared to be 
in the triceps tendon; he also had a bone chip on the medial 
side of the ulna, and several smaller chips on the inferior 
aspect of the ulna.  The diagnostic impression was chip 
fracture of the ulna manifested by floating chips within the 
triceps tendon and adjacent to the joint between the ulna and 
the humerus; restriction of extension of the left forearm 
secondary to diagnosis 1; and Dupuytren's contracture of the 
ring finger of the left hand.  

Received in December 1992 was a private medical statement 
from Richard M. Pearlstein, M.D., dated in November 1992, 
indicating that examination revealed tenderness and 
enlargement of the MP joint of the left thumb; range of 
motion of the joint was from 5 degrees of flexion to 30 
degrees of flexion.  There was tenderness to manipulation of 
the joint as well as tenderness to manipulation of the carpal 
metacarpal joint.  Dr. Pearlstein indicated that X-ray study 
of the left thumb revealed degenerative arthritis in both the 
carpal metacarpal joint and the MP joint.  The veteran also 
had moderately severe Dupuytren's contractures involving the 
4th and 5th fingers of both hands, with a prominent band in 
the palm at the 4th metacarpal level bilaterally.  The 
impression was moderately severe degenerative arthritis, 
carpal metacarpal joint and metacarpal phalangeal joints of 
left thumb.  

Also received in December 1992 was a private medical 
statement from William Schillizzi, M.D., dated in November 
1992, indicating that the veteran had been followed at his 
office since November 1954; he had been seeing the veteran 
since March 1991.  Dr. Schillizzi noted that, according to 
records, the veteran had injured his thumb in August 1945 and 
was treated in service; since then, he had been experiencing 
pain in the left thumb.  Dr. Schillizzi reported that recent 
X-rays had revealed significant osteoarthritis in the left 
thumb, which could be post-traumatic.  

The veteran was afforded another VA examination in June 1993, 
at which time he indicated that had difficulty using the left 
hand because of pain, numbness, and weakness of the left 
hand.  It was noted that the use of the left hand, which was 
on his non-dominant side, was further compromised by the fact 
that he had suffered a stroke approximately 6 years before, 
which had affected his right side, requiring that he use a 
cane on the left.  It was also noted that he was able to 
close his fist on the left only with difficulty; he had 
marked pain and dysesthesia in cold weather, and he formerly 
did heavy work but he could no longer do that.

Upon clinical evaluation, it was noted that the veteran was 
right-handed.  He had bilateral Dupuytren's contractures 
contracting the ring fingers of both hands; he could flex the 
fingers to the proximal palmar crease with difficulty, but 
remained functional in flexion.  His grip strength on the 
left was approximately 10 percent of the grip on the right.  
He experienced pain on the dorsal lateral part of the left 
hand on forced flexion of the fingers of the thumb.  The 
range of motion of the fingers was markedly compromised; the 
left thumb could not be extended beyond -30 degrees, and the 
proximal interphalangeal joint could not be extended beyond -
27 degrees.  Sensation to pinprick was essentially normal in 
the left hand on all fingers; there was some visible swelling 
of the thenar eminence on the left hand as compared to the 
right.  

X-rays showed that the greater multangular on the left was 
deformed; there were sclerotic changes at the metacarpal 
phalangeal joint of the left thumb.  There was also some 
sclerosis of the proximal interphalangeal joint of the left 
thumb, and apparently a chip in the proximal interphalangeal 
joint of the thumb.  There was also, what appeared to be an 
old fracture line of the multangular of the left thumb.  The 
diagnoses were status post crushing injury of the base of the 
left thumb, with probable fracture of the greater multangular 
bone and old fracture of the proximal phalanx, with a 
residual chip seen in the X-ray; traumatic arthritis, 
secondary to diagnosis #1, with X-ray changes and loss of 
range of motion; and Dupuytren's contracture of both hands, 
manifested by a fibrous ridge in the palms in the hand 
running down to the ring fingers of both hands.  

Received in March 1994 were VA outpatient treatment reports 
dated from January 1993 to December 1993, which show that the 
veteran received clinical evaluation and treatment for 
several disabilities, including the left hand.  

The veteran underwent a VA compensation examination in March 
1994, at which time he complained of decreased range of 
motion and pain with motion; he also complained of decreased 
thenar muscle mass on the right.  Examination revealed post-
traumatic arthritis in the thumb at the MP joint, and 
Dupuytren's contracture in both hands at the 4th and 5th 
fingers.  The veteran had loss of stability in the left thumb 
MP, due to injury to the ulnar collateral ligament; he had 
flexion contractures in the 4th and 5th fingers on the right 
and left hands.  He had chronic carpal tunnel in the right 
hand.  Grasp was impaired due to arthritis; the veteran also 
had pain and instability.  The diagnosis was chronic 
gamekeeper's thumb (complete tear of ulnar collateral 
ligament), and bilateral Dupuytren's contracture.  

Received in September 1994 were VA progress notes dated from 
January 1993 to September 1994, showing ongoing clinical 
evaluation and treatment for several disabilities, including 
the left thumb disorder.  Clinical findings reported during a 
clinical visit in March 1994 were previously reported above.  

Received in March 1995 was a medical statement from a doctor 
at the Brockton VA Medical Center, dated in February 1995, 
indicating that the veteran had had left elbow pain with 
reduced range of motion since being injured in service.  The 
physician reported that the veteran had had increased pain 
over the last ten years, but the problem had been stable over 
the years.  The doctor also reported that the veteran's left 
thumb had been evaluated by orthopedic and rheumatology 
services, and was diagnosed as dislocated left thumb MLP 
joint with secondary degenerative joint disease.  He noted 
that X-rays of the left thumb showed severe DJD (degenerative 
joint disease).  The doctor stated that, as a result of the 
veteran's disabilities, he had been unable to work for the 
past 10 years.  

At his personal hearing in June 1995, the veteran reported 
that his doctor had told him that he now had arthritis in the 
thumb, which had traveled into the whole hand.  The veteran 
testified that he had constant pain in the left thumb and 
elbow, and indicated that he experienced pain in the left 
thumb and there was deformity of the proximal metacarpal 
joint.  He indicated that he now had other problems with his 
left hand as a result of the left thumb.  He stated that he 
took a sleeping pill at night and several pain medications 
during the day.  The veteran also indicated that he had 
difficulty performing certain activities with the left hand, 
including using his cane and washing his hair.  He reported 
that any pressure on the left thumb would create extreme pain 
and cause difficulty using his cane.  He stated that he had 
difficulty raising his left arm above his shoulders.  He said 
he was told that surgery would make his left thumb stiff with 
little functional use; he felt that his left thumb was 
functionless and rated it a zero on a scale of one to ten, 
and he rated his left elbow a four on a scale of one to ten.  
The veteran also testified that he had worked as a supervisor 
for the Air National Guard from 1954 to 1963, at which time 
he stopped working upon reaching age 62 and began receiving 
social security benefits.  He reported that a routine day was 
spent doing nothing.  He indicated that he experienced sharp 
shocks in the left arm and hand.  

The veteran was again afforded a VA medical examination in 
July 1995, at which time he complained of constant pain and 
weakness in the left elbow.  Examination of the left thumb 
revealed some thickening of the metacarpal phalangeal joint.  
The range of motion of the thumb was markedly reduced, in 
that it could be extended to only about 45 degrees and 
flexion was 4 cm short of reaching the palm.  Strength was 
poor compared to the opposite thumb.  There were no 
hypesthesia noted or muscle atrophy.  Examination of the left 
elbow revealed no gross deformity.  There was tenderness over 
a calcium deposit on the extensor muscle above the elbow.  
Range of motion of the elbow was 100 degrees from full 
extension, and extension was complete.  Pronation and 
supination of the elbow were about 70 degrees, with 
complaints of some pain in the elbow itself; strength was 
poor.  X-rays of the left elbow revealed degenerative joint 
changes and two large areas of calcification in the distal 
triceps muscle; X-rays of the left hand revealed degenerative 
joint changes of the metacarpal and metacarpal phalangeal 
joints.  The examiner indicated that Dupuytren's contractures 
were noted over the fourth and fifth fingers.  The diagnoses 
were status post trauma to the left elbow manifested by 
complaints of pain, decreased in range of motion and 
strength, and X-ray evidence of large calcifications in the 
triceps muscle; contusion of the left thumb manifested by 
complaints of decrease in range of motion and strength and 
some increase in thickness; and Dupuytren's contracture of 
the left hand.  

Received in May 1997 were VA progress notes dated from July 
1995 to September 1996, which show that the veteran received 
routine clinical evaluation for several disabilities.  These 
records do not reflect any findings regarding the left thumb 
or left elbow.  

The veteran underwent another VA compensation examination in 
May 1997, at which time it was noted that the thumb and elbow 
areas had been sore and painful for the past fifty years.  
Examination of the thumb revealed evidence of hypertrophic 
arthritis at the first metacarpal phalangeal joint, on the 
left.  He was unable to flex his thumb at the metacarpal 
phalangeal joint.  He was unable to flex the distal phalanx 
at the interphalangeal joint level actively, and had to have 
assistance in this; when assistance was given, the joint 
flexed to a normal 80 degrees.  He was unable to make a fist.  
Any attempt to flex the thumb at the first MTPJ elicited a 
great deal of pain and grimacing and resistance on the part 
of the veteran.  The examiner reported that examination of 
the left elbow demonstrated the usual hypertrophic arthritis 
that one would expect to find in an 87-year-old male.  The 
findings were quite similar on both sides, although he 
grimaced and winced with pain when the elbow was touched and, 
indeed, his reaction was noted to be almost histrionic.  The 
examiner indicated that he carried the elbow through its 
motions, and they were very good.  He supinated and pronated 
to 90 degrees, which was normal, and he flexed to 150 
degrees, which was normal for the veteran's age.  

X-rays of the hands revealed degenerative joint disease of a 
moderate to moderately severe nature in both first metacarpal 
phalangeal joints.  X-rays of the elbows showed deformity of 
both olecranon processes; there was a little more soft tissue 
calcification on the left than there was on the right, on 
which side there was virtually none.  Calcification on the 
left was mainly in the tendon of the triceps muscle as it 
inserts into the olecranon process.  The examiner stated 
that, while there was evidence of increased osteoarthritis 
from a clinical standpoint on the left thumb, as compared to 
the right, radiologically this was not borne out.  He also 
stated that the calcification of soft tissue on the left 
might be indicative of an old injury.  The pertinent 
diagnoses were osteoarthritic changes of the first metacarpal 
phalangeal joint, left, with possibility of old injury in the 
form of a dislocation; and osteoarthritic changes of the left 
elbow with soft tissue calcification, with minimal evidence 
of old trauma in the area.  

Received in May 1998 were VA progress notes dated from 
September 1997 to March 1998, which show that the veteran 
received ongoing treatment for several disabilities.  These 
records are negative for any reference to the left elbow or 
left thumb, except for a clinical entry in March 1998 
indicating that the condition was unchanged.  Received in 
June 1998 were reports of radiology studies of the left thumb 
and elbows performed during the period from July 1992 to June 
1998.  An X-ray study of the elbows, performed in May 1997, 
revealed degenerative changes involving both elbow joints, 
with prominent deformity of both olecranon processes, with a 
big soft tissue calcification or bony density behind the left 
humerus unchanged over the previous examination.  

The veteran was afforded a VA compensation examination in 
December 1999, at which time he indicated that the left thumb 
bothered him and was unstable; he stated that he was required 
to wear a brace, which actually covered the whole thumb and 
caused pain.  He indicated that he was unable to pick things 
up with the left thumb.  He stated that the left elbow was 
generally weak and, because it is on the same side of the 
thumb, everything has gotten weaker because his thumb did not 
work well enough to pick things up.  On examination, the left 
thumb DIP joint flexed to 30 degrees and extended to neutral.  
The metacarpophalangeal joint had a 20 degree range of 
motion, but was markedly swollen and grossly unstable in all 
directions.  The left elbow flexed to 140 degrees and 
extended to neutral; motion was with pain and it was a little 
hard to figure out where the pain was coming from, thumb or 
elbow but some was definitely coming from the elbow.  

X-ray study of the left thumb revealed very severe 
degenerative change at the metacarpophalangeal joint; the 
left elbow showed calcification in the triceps secondary to 
an apparent evulsion fracture of the triceps.  The diagnosis 
was left thumb severe degenerative change and instability and 
left elbow triceps evulsion fracture.  The examiner reported 
that the left thumb was frankly too painful and unstable to 
test in any meaningful way; the left elbow was weak in 
general but he was unable to hold onto a weight in order to 
test how many times he was able to extend the elbow against 
resistance.  The examiner stated that, by gross testing with 
his hands, the veteran had definite weakness of extension on 
the left arm as compared to the right.  

Received in December 1999 were VA progress notes dated from 
March 1998 to October 1999, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including his left thumb disorder.  During a 
clinical visit in October 1999, he complained of left thumb 
pain.  The veteran indicated that he had had intermittent 
thumb pain, which gets worse with cold weather; he stated 
that the pain was worse in the mornings and loosened up by 
the end of the day.  The veteran reported that the left thumb 
pain significantly impaired his ability to use his left hand.  
Examination revealed significant swelling and deformity of 
the left MP joint of the left thumb; there was no bogginess.  
There was no erythema or obvious fluid collection; it 
certainly felt bony in nature.  He had a limited range of 
motion at the MP joint, only able to flex about 10-15 degrees 
and extend 0 degrees.  He was unable to make a complete fist 
on that side.  His sensation was intact in the radial, 
median, and ulnar nerve distribution.  His pinch strength on 
that side was significantly diminished.  He had a negative 
grind test on that side, and no tenderness over the snuffbox.  
He had a negative Finklestein's test, and his radial pulse 
was 1+ palpable.  Also of note was that he had a Dupuytren's 
contracture band in the entire palm going up to his ring 
finger, which caused approximately 3 degrees of flexion at 
the MP joint and 30 degrees at the PIP joint.  The impression 
was left thumb MP joint arthritis and Dupuytren's contraction 
of the ring finger.  


II.  Legal analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

A.  Increased rating for status post fracture of the left 
thumb

The veteran's left thumb disability is currently evaluated by 
analogy under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (1999), which provides for a 10 percent evaluation 
where there is favorable ankylosis of a thumb.  A 20 percent 
evaluation is warranted under this diagnostic code where 
there is unfavorable ankylosis.  The determination of whether 
ankylosis is favorable or unfavorable depends upon whether 
the veteran can bring his thumb to within two inches (5.1 
centimeters) of the transverse fold of the palm.  See 38 
C.F.R. § 4.71a, and notes preceding Diagnostic Code 5220 
(1999).  

The pertinent regulations provide that arthritis, due to 
trauma, substantiated by
X-ray findings, is rated as degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Multiple involvement of the 
metacarpal and carpal joints of the upper extremity is 
considered a group of minor joints, ratable on parity with 
major joints.  38 C.F.R. § 4.45(f).  

In evaluating the degree of disability, the Board must 
consider the clinical findings of functional loss as well as 
functional loss due to pain.  Functional loss due to pain may 
be found if supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  The Board is cognizant, in this regard, of the 
holding of the United States Court of Appeals for Veterans 
Claims in DeLuca v. Brown, 8 Vet.App. 202 (1995).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

The veteran has complained of constant left thumb pain, as 
well as pain on motion.  Recent examiners have indicated that 
range of motion of the left thumb was normal, although 
painful.  Further, the left thumb was reported to be markedly 
swollen and grossly unstable, with grip strength in the left 
hand noted to be significantly reduced.  Recent X-rays have 
shown severe degenerative changes at the MCP joint of the 
left thumb, as well.  

In the Board's judgment, the veteran's left thumb disability 
is more disabling than is reflected by the currently assigned 
10 percent evaluation.  The Board finds that the veteran's 
left thumb is more analogous to an unfavorable ankylosis of 
the thumb than favorable ankylosis, thereby warranting a 20 
percent evaluation.  We have also considered whether the 
veteran is entitled to a higher rating under the provisions 
of other related code sections.  However, the only other 
apparent related code would be for amputation of the thumb, 
and, given the function remaining in the veteran's left 
thumb, it would not appear that his overall disability 
picture would approach the degree of impairment contemplated 
by that Diagnostic Code.  Resolving all doubt in the 
veteran's favor, therefore, the Board finds that the 
functional impairment due to his left thumb disability more 
nearly approximates the criteria for a 20 percent rating 
under the provisions of Code 5224.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.7.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  The nature of the original 
disability has been reviewed, as well as the functional 
impairment which can be attributed to pain and weakness.  See 
38 C.F.R. § 4.40 (1999).  However, a 20 percent rating is the 
maximum evaluation assignable under the rating schedule for a 
thumb disability, absent actual amputation of the thumb.

Moreover, the record does not reflect any evidence of 
exceptional circumstances as might warrant consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321 (1999).  For example, the record does not show that 
the disabilities have caused marked interference with 
employment or necessitated frequent hospitalization.  See 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995); Floyd v. 
Brown, 9 Vet.App. 94-96 (1996).

Accordingly, the Board concludes that an increased rating to 
20 percent disabling, and no more, is warranted for the 
veteran's service-connected status post fracture of the left 
thumb.  


B.  Increased rating for residuals of chip fracture of the 
left elbow

The veteran's residuals of a chip fracture of the left elbow 
are currently rated as 10 percent disabling, under Diagnostic 
Code 5207.  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees, and full forearm supination is from 
0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the minor forearm to 70 
degrees warrants a 20 percent evaluation; limitation of 
flexion of the minor forearm to 55 degrees warrants a 30 
percent evaluation; and limitation of flexion of the minor 
forearm to 45 degrees warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5206 (1999).  

Limitation of extension of either the major or minor forearm 
to 60 degrees warrants a 10 percent evaluation; limitation of 
extension of either forearm to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the minor 
forearm to 90 degrees warrants a 20 percent evaluation; 
limitation of extension of the minor forearm to 100 degrees 
warrants a 30 percent evaluation; and limitation of extension 
of the minor forearm to 110 degrees warrants a 40 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5207 (1999).  

The veteran's left elbow disorder may also be rated under 
Diagnostic Code 5209.  Under Diagnostic Code 5209, a 20 
percent evaluation is warranted for residuals of fracture of 
the elbow of the joint of either upper extremity when there 
is marked cubitus varus or cubitus valgus deformity or when 
there is an ununited fracture of the head of the radius.  A 
flail elbow joint warrants a 50 percent evaluation when the 
minor upper extremity is involved.  38 C.F.R. 4.71a, 
Diagnostic Code 5209 (1999).  

In the instant case, the veteran maintains that his current 
rating is not high enough for the amount of disability that 
his left elbow disability causes him.  He contends that he 
has general weakness and pain in his left elbow.  He also 
states that he has decreased range of motion in his left 
elbow.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As set forth above, in order to be entitled to a higher 
rating on the basis of limitation of motion, the medical 
evidence must show limitation of flexion of the left forearm 
to 90 degrees to warrant a 20 percent evaluation under 
Diagnostic Code 5206, or limitation of extension of the left 
forearm to 75 degrees, which would warrant a 20 percent 
evaluation under Diagnostic Code 5207.  The Board observes 
that, in the veteran's most recent VA examination, in 
December 1999, his left arm at the elbow revealed flexion to 
140 degrees, with pain on active motion, and extension was to 
zero degrees.  The examiner noted that the veteran had pain 
with movement of the left elbow.  He further noted that the 
left elbow was generally weak, and that the veteran was 
unable to hold onto a weight in order to test how many times 
he could extend the elbow against resistance.  In addition, 
X-rays of the veteran's left elbow were interpreted as 
showing calcification in the triceps secondary to an apparent 
evulsion fracture of the triceps.  

After assessing the foregoing clinical evidence in light of 
applicable criteria, the Board is of the opinion that an 
increased rating for the veteran's service-connected left 
elbow disorder is not warranted.  In light of the above, the 
evidence of record does not show limitation of flexion of the 
left forearm to 90 degrees or limitation of extension of the 
left forearm to 75 degrees.  Therefore, increased ratings are 
not warranted under Diagnostic Code 5206 and 5207.  Moreover, 
the record is negative for any evidence of marked cubitus 
varus or cubitus valgus deformity, or of an ununited fracture 
of the head of the radius.  Thus, an increased rating under 
Diagnostic Code 5209 is also not warranted.  

The Board has also considered 38 C.F.R. § 4.40 (1999), which 
provides, in essence, that functional loss may be due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion; and 
38 C.F.R. § 4.45 (1998), which directs that the "factors of 
disability" affecting the joints include pain on movement 
and weakened movement.  However, while the Board does not 
doubt the presence of pain, we find that its severity is not 
shown by this record to be productive of functional 
impairment of the quality or extent that would more nearly 
approximate the criteria for a 20 percent evaluation under 
Diagnostic Codes 5206 or 5207 for limitation of flexion or 
extension.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5206 
and 5207.  



VA regulations require that a finding of dysfunction due to 
pain must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion." 38 C.F.R. § 4.40.  See Hatlestad v. Derwinski, 1 
Vet.App. 164 (1991).  The record contains no confirmation 
objectively of "adequate pathology" of a degree of 
functional impairment beyond that contemplated by a 10 
percent evaluation.  As the weight of the evidence plainly 
preponderates against the award of a rating in excess of 10 
percent, there is no basis for such an award under the 
doctrine of reasonable doubt.  38 C.F.R. § 5107.  

The overall degree of functional impairment produced by the 
veteran's pain is within the range contemplated by the 
currently assigned evaluation.  The objective evidence in 
this case does not currently show more than mild disability 
related to the veteran's service-connected chip fracture of 
the left elbow.  Nothing in this decision precludes the 
veteran from applying for an increased rating in the future, 
should his symptoms increase in severity.  


ORDER

An increased rating, to 20 percent, is granted for status 
post fracture of the left thumb, subject to the statutes and 
regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for the residuals of a chip 
fracture of the left elbow is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

